Exhibit 99.1 Kevin Bentley 12908 Portifino St. Fort Worth, Texas 76126 April 8, 2015 via hand-delivery UMED Holdings, Inc. 6628 Bryant Irvin Rd. Suite 250 Fort Worth, Texas 76132 To UMED Holdings, Inc. and its Directors and Officers: With this letter, I hereby submit my resignation as Chief Executive officer and terminate my employment agreement effective as of April 8, 2015. I am thankful for the opportunity to serve as Chief Executive Officer of UMED Holdings Inc. for the past 4 years, and I offer my best wishes for its continued success. Sincerely, /s/Kevin Bentley
